department of the treasury o internal_revenue_service washington d c commissioner tax exempt and government entities oivisindex no aug 2nn tj ep er t2 legend taxpayer a taxpayer b ira c ira d ira e ira f ira g company m company n sum p sum o dear this letter is in response to a letter dated supplemented by additional correspondence dated submitted on your behalf by your authorized representative in which you request relief under section page of the procedure and administration regulations the regulations the following facts and representations have been submitted taxpayer a and b maintained ira c and ira d individual_retirement_arrangements described in sec_408 of the internal_revenue_code taxpayers a and b converted iras c and d into roth iras e and g also with company m ira e was sum p and the amount converted from ira d to iras f and g was sum the code with company m the amount converted from ira c to in f taxpayer a and b‘s tax prepared advised them that due to f of the internal and g back to traditional iras the tax preparer contacted company n and requested that a capital_gain their joint income for exceeded the dollar_figure limit found in sec_408a b revenue code and that they would need to recharacterize roth iras e taxpayer a and b authorized the tax preparer to contact company n with instructions to recharacterize the roth iras to traditional iras the recharacterization be made before date the preparation of their year tax_return taxpayers a and b discovered that due to an oversight by company n the recharacterizations were not made taxpayer a and b timely filed their calendar years and federal_income_tax returns the regulations was submitted prior to the service’s discovering taxpayer a and b’s ineligibility to convert iras c and d into roth iras or taxpayer a and b’s failure to recharacterize roth iras e this request for relief under sec_301_9100-3 of f and g back to traditional iras during based on the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayers a and b be granted a period of not more than six months from the date of this ruling letter to recharacterize roth iras e f and g to traditional iras with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a internal_revenue_code and sec_1_408a-5 of the income_tax regulations the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee- to-trustee transfer of the ira contribution plus earnings to the other type of ira contribution is treated as having been made to the transferee under sec_408a and ira and not the transferor ira in a recharacterization the ira of the page sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax return for the year of the contribution sec_1_408a-5 question and answer-6 of the i t the taxpayer must notify the roth_ira trustee of regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer’s intent to recharacterize the amount taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and transfer the trustee must make the the code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 question and answer-2 of the i t regulations provides in summary that an individual with modified adjusted gross in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during a taxable_year sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after december sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 lists certain elections for which section automatic extensions of time to file are granted of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in section requested in this case is not referenced in section the relief page sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that good_faith and interests of the government granting relief would not prejudice the the taxpayer acted reasonably and in if its request for sec_301_9100-1 relief is sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i filed before the failure to make a timely election is discovered by the service failed to make the election because of intervening events beyond the taxpayer’s control make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election advice of the service or on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election the taxpayer reasonably relied upon written the taxpayer reasonably relied if the taxpayer inadvertently if the taxpayer failed to iii ii iv v sec_301_9100-3 ii of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a ruling granting relief under this section in this case taxpayers a and b were not eligible to f and g convert traditional iras c and d into roth iras e since taxpayer a and b’s combined modified_adjusted_gross_income for exceeded dollar_figure filed their joint federal_income_tax return it eligible for relief under the provisions of sec_301_9100-3 of the regulations is necessary to determine whether the taxpayers are taxpayer a and b timely therefore in this case taxpayers a and b were ineligible to covert their iras to roth iras since taxpayer a and b’s combined adjusted_gross_income exceeded dollar_figure and b requested that the roth iras be recharacterized as traditional non-roth iras and until they discovered otherwise believed that the recharacterization had been completed upon realizing that the recharacterization had not been completed in a timely manner taxpayers a and b requested an extension of time to perform the recharacterization is not a closed tax_year however taxpayers a calendar_year page with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met acted reasonably and in good_faith with respect to making the election to recharacterize your roth iras as traditional iras specifically the service has concluded that you have met the requirements of clauses i b extension of six months from the date of the issuance of this letter_ruling to so recharacterize ii therefore you are granted an of sec_301 of the regulations and that you have and v this ruling assumes that that the above iras qualify under sec_408 of the code at all relevant times no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it may not be used or cited as precedent sec_61 k of the code provides that it pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you have any questions concerning this ruling please contact i sincerely yours joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose rage cc
